Case 2:19-cv-00066-JRG Document 56-1 Filed 07/29/19 Page 1 of 29 PageID #: 1198




                  EXHIBIT A
Case 2:19-cv-00066-JRG Document 56-1 Filed 07/29/19 Page 2 of 29 PageID #: 1199




                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


 OPTIS WIRELESS TECHNOLOGY, LLC,
 OPTIS CELLULAR TECHNOLOGY, LLC,                    Civil Action No. 2:19-CV-00066-JRG
 UNWIRED PLANET, LLC, UNWIRED
 PLANET INTERNATIONAL LIMITED,
 AND PANOPTIS PATENT                                Jury Trial Demanded
 MANAGEMENT, LLC,

                              Plaintiffs,

        v.

 APPLE INC.,

                              Defendant.


                                    PROTECTIVE ORDER


        WHEREAS, Plaintiffs Optis Wireless Technology, LLC, Optis Cellular Technology,

 LLC, Unwired Planet, LLC, Unwired Planet International Limited, and PanOptis Patent

 Management, LLC and Defendant Apple Inc., hereafter referred to as “the Parties,” believe that

 certain information that is or will be encompassed by discovery demands by the Parties involves

 the production or disclosure of trade secrets, confidential business information, or other

 proprietary information;

        WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance

 with Federal Rule of Civil Procedure 26(c):


        THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

 1.     Each Party may designate as confidential for protection under this Order, in whole or in



                                                1
Case 2:19-cv-00066-JRG Document 56-1 Filed 07/29/19 Page 3 of 29 PageID #: 1200




       part, any document, information or material that constitutes or includes, in whole or in

       part, confidential or proprietary information or trade secrets of the Party or a Third Party

       to whom the Party reasonably believes it owes an obligation of confidentiality with

       respect to such document, information or material (“Protected Material”). Protected

       Material shall not include: (i) advertising materials that have been actually published or

       publicly disseminated; and (ii) materials that show on their face they have been

       disseminated to the public. Nothing in this Protective Order shall prevent or restrict a

       Producing Party’s1 own disclosure or use of its own Protected Material for any purpose,

       and nothing in this Order shall preclude any Producing Party from showing its Protected

       Material to an individual who prepared the Protected Material. Designations under this

       Order shall be made with care and shall not be made absent a good faith belief that the

       designated material satisfies the criteria set forth below. If it comes to a Producing

       Party’s attention that designated material does not qualify for protection at all, or does not

       qualify for the level of protection initially asserted, the Producing Party must promptly

       notify all other Parties that it is withdrawing or changing the designation.

       (a)    Designating Documents: Protected Material shall be designated by the Party

              producing it by affixing a legend or stamp on such document, information or

              material as follows: “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’

              EYES ONLY,” or “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY

              - SOURCE CODE.”            The words “CONFIDENTIAL,” “CONFIDENTIAL -

              ATTORNEYS’          EYES      ONLY,”      or    “CONFIDENTIAL           -   OUTSIDE

 1
  “Producing Party” means any Party or non-party that discloses or produces any DESIGNATED
 MATERIAL in this case.




                                                 2
Case 2:19-cv-00066-JRG Document 56-1 Filed 07/29/19 Page 4 of 29 PageID #: 1201




             ATTORNEYS’ EYES ONLY - SOURCE CODE” shall be placed clearly on each

             page of the Protected Material (except deposition and hearing transcripts, native

             files, and videotapes) for which such protection is sought.

       (b)   Designating Transcripts: Parties or entities may designate depositions and other

             testimony with the appropriate designation by indicating on the record at the time

             the testimony is given or by sending written notice of how portions of the

             transcript of the testimony is designated within thirty (30) days of receipt of the

             transcript of the testimony. If no indication on the record is made, all information

             disclosed during a deposition shall            be   deemed    “CONFIDENTIAL           -

             ATTORNEYS’ EYES ONLY” until the time within which it may be

             appropriately designated as provided for herein has passed. Any Party that wishes

             to disclose the transcript, or information contained therein, may provide written

             notice of its intent to treat the transcript as non-confidential, after which time, any

             Party that wants to maintain any portion of the transcript as confidential must

             designate the confidential portions within fourteen (14) days, or else the transcript

             may be treated as non-confidential. Any Protected Material that is used in the

             taking of a deposition shall remain subject to the provisions of this Protective

             Order, along with the transcript pages of the deposition testimony dealing with

             such Protected Material. In such cases the court reporter shall be informed of this

             Protective Order and shall be required to operate in a manner consistent with this

             Protective Order.       For deposition and hearing transcripts, the words

             “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or

             “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE




                                               3
Case 2:19-cv-00066-JRG Document 56-1 Filed 07/29/19 Page 5 of 29 PageID #: 1202




             CODE” shall be placed on the cover page of the transcript (if not already present

             on the cover page of the transcript when received from the court reporter) by each

             attorney receiving a copy of the transcript after that attorney receives notice of the

             designation of some or all of that transcript as “CONFIDENTIAL,”

             “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL -

             OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE.”

       (c)   Designating Videotaped Depositions: In the event the deposition is videotaped,

             the original and all copies of the videotape shall be marked by the video

             technician to indicate that the contents of the videotape are subject to this

             Protective Order, including the specific confidentiality level claimed if such a

             designation is made prior to the videotape being provided by the video technician,

             substantially along the lines of: “This videotape contains [confidential] testimony

             used in this case and is not to be viewed, or the contents thereof displayed or

             revealed, except pursuant to the terms of the operative Protective Order in this

             matter or pursuant to written stipulation of the Parties.”

       (d)   Designating Native Files: Where electronic files and documents are produced in

             native electronic format, such electronic files and documents shall be designated

             for protection by appending to the file names or designators information

             indicating whether the file contains “CONFIDENTIAL,” “CONFIDENTIAL -

             ATTORNEYS’         EYES      ONLY,”      or    “CONFIDENTIAL          -    OUTSIDE

             ATTORNEYS’ EYES ONLY - SOURCE CODE” Material.                             When such

             electronic files or documents are printed (for use at a deposition, in a court

             proceeding, or for provision in printed form to an expert or consultant approved




                                               4
Case 2:19-cv-00066-JRG Document 56-1 Filed 07/29/19 Page 6 of 29 PageID #: 1203




               pursuant to Paragraphs 5(e), 30, and 31), the Party printing the electronic files or

               documents shall place on the printed document the appropriate designation, as

               well as the production numbers associated with the electronic files or documents.

 2.    Any document produced under Patent Rules 2-2, 3-2, and/or 3-4 before issuance of this

       Order with the designation “Confidential” or “Highly Confidential - Outside Attorneys’

       Eyes Only” shall receive the same treatment as if designated “CONFIDENTIAL -

       ATTORNEYS’ EYES ONLY” under this Order, unless and until such document is

       redesignated to have a different classification under this Order.

 3.    With respect to documents, information or material designated “CONFIDENTIAL,

       “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL - OUTSIDE

       ATTORNEYS’ EYES ONLY - SOURCE CODE” (“DESIGNATED MATERIAL”),2

       subject to the provisions herein and unless otherwise stated, this Order governs, without

       limitation: (a) all documents, electronically stored information, and/or things as defined

       by the Federal Rules of Civil Procedure; (b) all pretrial, hearing or deposition testimony,

       or documents marked as exhibits or for identification in depositions and hearings; (c)

       pretrial pleadings, exhibits to pleadings and other court filings; (d) affidavits; and (e)

       stipulations.   All copies, reproductions, extracts, digests and complete or partial

       summaries prepared from any DESIGNATED MATERIALS shall also be considered

       DESIGNATED MATERIAL and treated as such under this Order.

 4.    A designation of Protected Material (i.e., “CONFIDENTIAL,” “CONFIDENTIAL -



       2
           The term DESIGNATED MATERIAL is used throughout this Protective Order to refer
 to the class of materials designated as “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’
 EYES ONLY,” or “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE
 CODE,” both individually and collectively.



                                                5
Case 2:19-cv-00066-JRG Document 56-1 Filed 07/29/19 Page 7 of 29 PageID #: 1204




       ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL - OUTSIDE ATTORNEYS’

       EYES ONLY - SOURCE CODE”) may be made at any time.                         Inadvertent or

       unintentional production of documents, information or material that has not been

       designated as DESIGNATED MATERIAL shall not be deemed a waiver in whole or in

       part of a claim for confidential treatment. Any Party that inadvertently or unintentionally

       produces Protected Material without designating it as DESIGNATED MATERIAL may

       request destruction of that Protected Material by notifying the recipient(s), as soon as

       reasonably possible after the producing Party becomes aware of the inadvertent or

       unintentional disclosure, and providing replacement Protected Material that is properly

       designated. The recipient(s) shall then destroy all copies of the inadvertently or

       unintentionally produced Protected Materials and any documents, information or material

       derived from or based thereon.

 5.    “CONFIDENTIAL” documents, information and material may be disclosed only to the

       following persons, except upon receipt of the prior written consent of the designating

       Party, upon order of the Court, or as set forth in paragraph 12 herein:

       (a)    outside counsel of record in this Action for the Parties;

       (b)    employees of such outside counsel assigned to and reasonably necessary to assist
              such counsel in the litigation of this Action;

       (c)    mock jurors who have signed an undertaking or agreement agreeing not to
              publicly disclose Protected Material and to keep any information concerning
              Protected Material confidential;

       (d)    up to and including three (3) designated representatives of each of the Parties,
              who are officers or employees of the receiving Party or related entities of the
              receiving Party, as well as their immediate paralegals and staff, to whom
              disclosure is reasonably necessary for the litigation of this Action, provided that
              any such person has agreed to be bound by the terms of this Order by signing the
              agreement attached hereto as Appendix A, which shall be provided to the
              producing Party before disclosure of Protected Material to the designated



                                                6
Case 2:19-cv-00066-JRG Document 56-1 Filed 07/29/19 Page 8 of 29 PageID #: 1205




                representative. In-house counsel may be designated as a party representative
                under this paragraph. Either Party may in good faith request the other Party’s
                consent to designate one or more additional representatives, the other Party shall
                not unreasonably withhold such consent, and the requesting Party may seek leave
                of Court to designate such additional representative(s) if the requesting Party
                believes the other Party has unreasonably withheld such consent;

             (e) outside consultants or experts (i.e., not existing employees or affiliates of a Party
                 or an affiliate of a Party) retained for the purpose of this litigation, provided that:
                 (1) such consultants or experts are not presently employed by the Parties hereto
                 for purposes other than litigation, nor anticipated at the time of retention to
                 become employed by the Parties for purposes other than litigation; (2) such
                 consultants or experts are not involved in competitive decision-making, as
                 defined by U.S. Steel v. United States, 730 F.2d 1465, 1468 n.3 (Fed. Cir. 1984),
                 on behalf of a Party or a competitor of a Party; (3) before access is given, the
                 consultant or expert has completed the Acknowledgment and Agreement to be
                 Bound attached as Appendix A hereto); and (4) no unresolved objections to such
                 disclosure exist after proper notice has been given to all Parties as set forth in
                 paragraph 30 below;

       (f)      any mediator who is assigned to hear this matter, and his or her staff, subject to
                their agreement to maintain confidentiality to the same degree as required by this
                Protective Order;

       (g)      independent litigation support services, including persons working for or as court
                reporters, graphics or design services, jury or trial consulting services, and
                photocopy, document imaging, and database services retained by counsel and
                reasonably necessary to assist counsel with the litigation of this Action, provided
                they have an obligation not to publicly disclose Protected Material and to keep
                any information concerning Protected Material confidential; and

       (h)      the Court and its personnel.

       Notwithstanding any contrary provisions of paragraph 5(d), to the extent third-parties

       consent to the production of any license agreements, those persons identified in

       paragraph 5(d) shall be allowed access to the scope and settlement amount of any license

       agreement or settlement agreement regarding the asserted patents in this litigation solely

       for the purpose of facilitating settlement negotiations in this action.

 6.    A Party shall designate documents, information or material as “CONFIDENTIAL” only

       upon a good faith belief that the documents, information or material contain or reflect



                                                    7
Case 2:19-cv-00066-JRG Document 56-1 Filed 07/29/19 Page 9 of 29 PageID #: 1206




       confidential, proprietary, and/or commercially sensitive information of the Party or a

       Third Party to whom the Party reasonably believes it owes an obligation of

       confidentiality with respect to such documents.

 7.    Documents, information or material produced pursuant to any discovery request in this

       Action, including but not limited to Protected Material designated as DESIGNATED

       MATERIAL, shall be used by the Parties only in the litigation of this Action and shall

       not be used for any other purpose.        Any person or entity who obtains access to

       DESIGNATED MATERIAL or the contents thereof pursuant to this Order shall not

       make any copies, duplicates, extracts, summaries or descriptions of such DESIGNATED

       MATERIAL or any portion thereof except as may be reasonably necessary in the

       litigation of this Action. Any such copies, duplicates, extracts, summaries or descriptions

       shall be classified DESIGNATED MATERIALS and subject to all of the terms and

       conditions of this Order.

 8.    A Producing Party may designate Protected Material as “CONFIDENTIAL –

       ATTORNEYS’ EYES ONLY,” if it contains or reflects information that is extremely

       confidential and/or sensitive in nature and the producing Party reasonably believes that

       the disclosure of such Protected Material is likely to cause economic harm or significant

       competitive disadvantage to the producing Party. To the extent such Protected Material

       includes computer source code, including computer code, scripts, assembly, binaries,

       object code, source code listings and descriptions of source code, object code listings and

       descriptions of object code, and Hardware Description Language (HDL) or Register

       Transfer Level (RTL) files that describe the hardware design of any ASIC or other chip,

       and/or live data (that is, data as it exists residing in a database or databases) (“Source




                                                8
Case 2:19-cv-00066-JRG Document 56-1 Filed 07/29/19 Page 10 of 29 PageID #: 1207




       Code Material”), the producing Party may designate only the relevant portions of such

       Protected Material as “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY -

       SOURCE CODE.”

 9.    For Protected Material designated CONFIDENTIAL - ATTORNEYS’ EYES ONLY,

       access to, and disclosure of, such Protected Material shall be limited to individuals listed

       in paragraphs 5(a-c) and (e-h).

 10.   For Protected Material designated CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES

       ONLY - SOURCE CODE, the following additional restrictions apply:

       (a)    Any Source Code Material that is produced by Defendant will be made available
              for inspection at the Washington DC office of its outside counsel, WilmerHale
              LLP, or any other location mutually agreed by the Parties. Access to a Party’s
              Source Code Material shall be provided only on two (2) “stand-alone” computers
              (that is, the computer may not be linked to any network, including a local area
              network (“LAN”), an intranet or the Internet). The stand-alone computers may
              be connected to a printer;

       (b)    Prior to the first inspection of any requested Source Code, the receiving Party
              shall provide ten (10) days notice of the Source Code that it wishes to inspect.
              The receiving Party shall provide three (3) days notice prior to any additional
              inspections of that code. The receiving Party shall make reasonable efforts to
              restrict its requests for such access to the stand-alone computers to normal
              business hours, which for purposes of this paragraph shall be 9:00 a.m. through
              6:00 p.m. A list of names of persons who will inspect the Source Code Material
              will be provided to the producing Party at the time of request for access. Upon
              reasonable notice from the receiving Party, the producing Party shall make
              reasonable efforts to accommodate the receiving Party’s request for access to the
              stand-alone computers outside of normal business hours. The Parties agree to
              cooperate in good faith such that maintaining the producing Party’s Source Code
              Material at the offices of its outside counsel shall not unreasonably hinder the
              receiving Party’s ability to efficiently and effectively conduct the prosecution or
              defense of this Action. No recordable media or recordable devices, including
              without limitation sound recorders, computers, cell phones, peripheral equipment,
              cameras, CDs, DVDs, or drives of any kind, shall be permitted into the Source
              Code Review Room. The producing Party may visually monitor the activities of
              the receiving Party’s representatives during any Source Code review, but only to
              ensure that no unauthorized electronic records of the Source Code are being
              created or transmitted in any way. No copies of all or any portion of the Source
              Code may leave the room in which the Source Code is inspected except as



                                                9
Case 2:19-cv-00066-JRG Document 56-1 Filed 07/29/19 Page 11 of 29 PageID #: 1208




                otherwise provided herein. Except to print source code pursuant to Paragraph
                10(h) below, the receiving Party will not copy, remove, or otherwise transfer any
                Source Code from the Source Code Computer including, without limitation,
                copying, removing, or transferring the Source Code onto any recordable media or
                recordable device. The receiving Party’s outside counsel and/or experts shall be
                entitled to take notes relating to the Source Code but may not copy the Source
                Code into the notes and may not take such notes electronically on the Source
                Code Computer itself or any other computer. Proper identification of all
                authorized persons shall be provided prior to any access to the secure room or the
                computer containing Source Code. Access to the secure room or the Source Code
                Computer may be denied, at the discretion of the supplier, to any individual who
                fails to provide proper identification;

        (c)     The producing Party shall provide the receiving Party with information
                explaining how to start, log on to, and operate the stand-alone computers in order
                to access the produced Source Code Material on the stand-alone computers;

        (d)     The producing Party will produce Source Code Material in computer searchable
                format on the stand-alone computers as described above. The Producing Party
                will produce Source Code Material in its native format stored in its usual
                directory format;

        (e)     Access to Protected Material designated CONFIDENTIAL - OUTSIDE
                ATTORNEYS’ EYES ONLY - SOURCE CODE shall be limited to outside
                counsel and up to six (6) outside consultants or experts3 (i.e., not existing
                employees or affiliates of a Party or an affiliate of a Party) retained for the
                purpose of this litigation and approved to access such Protected Materials
                pursuant to paragraph 5(e) above, provided that: (a) such expert or consultant is
                not a current officer, director, or employee of a Party or of a competitor of a
                Party, nor anticipated at the time of retention to become an officer, director or
                employee of a Party or of a competitor of a Party; (b) such expert or consultant is
                not involved in competitive decision-making on behalf of a Party or a competitor
                of a Party; and (c) no unresolved objections to disclosure exist after proper notice
                has been given to all Parties. A receiving Party may include excerpts of Source
                Code Material in a pleading, exhibit, expert report, discovery document,
                deposition transcript, other Court document, provided that the Source Code
                Documents are appropriately marked under this Order, restricted to those who are
                entitled to have access to them as specified herein, and, if filed with the Court,
                filed under seal in accordance with the Court’s rules, procedures and orders with
                any uncited Source Code redacted;
        3
          For the purposes of this paragraph, an outside consultant or expert is defined to include
 the outside consultant’s or expert’s direct reports and other support personnel, such that the
 disclosure to a consultant or expert who employs others within his or her firm to help in his or
 her analysis shall count as a disclosure to a single consultant or expert.



                                                 10
Case 2:19-cv-00066-JRG Document 56-1 Filed 07/29/19 Page 12 of 29 PageID #: 1209




       (f)   To the extent portions of Source Code Material are quoted in a Source Code
             Document, either (1) all Source Code Material will be redacted from pages
             containing quoted Source Code Material and the document will be stamped and
             treated as CONFIDENTIAL – ATTORNEYS’ EYES ONLY or (2) those pages
             containing quoted Source Code Material will be separately stamped and
             treated as CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY -
             SOURCE CODE. Images or copies of Source Code shall not be included in
             correspondence between the Parties (references to production numbers shall be
             used instead), and shall be omitted from pleadings and other papers whenever
             possible. If an electronic or other copy needs to be made for contentions, an
             expert report, a Court filing (subject to the terms of the preceding paragraph), or
             any other document, which pursuant to the Court’s rules, procedures, or orders
             must be filed or served electronically, the receiving Party’s entire submission,
             communication, and/or disclosure containing any portion of Source Code (paper
             or electronic) shall be marked “CONFIDENTIAL - OUTSIDE ATTORNEYS’
             EYES ONLY - SOURCE CODE” and access at all times shall be limited solely
             to individuals who are expressly authorized to view Source Code under the
             provisions of this Order;

       (g)   Except as set forth elsewhere in paragraph 10 below, no electronic copies of
             Source Code Material shall be made without prior written consent of the
             producing Party;

       (h)   The receiving Party shall be permitted to make a reasonable number of printouts
             of Source Code Material, all of which shall be designated and clearly labeled
             “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE
             CODE,” and the receiving Party shall maintain a log of all such files that are
             printed that shall be provided to the supplier upon conclusion of the litigation.
             The receiving Party shall request only such portions as are reasonably necessary
             from the standalone computers onto pre-Bates numbered and light-colored or
             watermarked paper, which shall be provided by the producing Party, that bears
             the legend “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY -
             SOURCE CODE.” Within five (5) days of request, the producing Party shall
             either (i) provide five (5) copy sets of such pages to the receiving Party or (ii)
             inform the requesting Party that it objects that the printed portions are excessive
             and/or not done for a permitted purpose. If, after meeting and conferring, the
             producing Party and the receiving Party cannot resolve the objection, within five
             (5) business days, the Parties shall jointly seek an order from the Court regarding
             whether the printed Source Code in question is reasonable and was printed for a
             permitted purpose.

       (i)   Copies may not be made for purposes of review elsewhere in the first instance
             (i.e., as an alternative to reviewing the Source Code Material in the room in
             which the stand alone computers are located);



                                              11
Case 2:19-cv-00066-JRG Document 56-1 Filed 07/29/19 Page 13 of 29 PageID #: 1210




        (j)     The Producing Party will provide the Requesting Party’s expert(s) a Break Room
                (e.g., to make phone calls and work) for each day of the code review during
                normal business hours pursuant to paragraph 10(b) above, to the extent available.
                The Receiving Party’s outside counsel and/or experts shall be entitled to take
                notes relating to the Source Code, but may not copy any portion of the Source
                Code into the notes and may not take such notes electronically on the Source
                Code Computer itself. All such notes shall be treated as CONFIDENTIAL
                OUTSIDE ATTORNEYS’ EYES ONLY. In order to take notes during the
                review, the Requesting Party’s expert(s) are entitled to use one computer per
                expert/consultant (“expert’s computer”) that shall not be connected to the Internet
                and will have all of its external ports, adapters and cameras disabled during the
                review, in order to take notes during the review. Source Code cannot be
                electronically scanned, photographed, copied or transferred by or to the expert’s
                computer. The Requesting Party’s expert(s) may remove the expert’s computer
                used for note taking from the source code review room to the Break Room, and at
                the end of each day of review. Except for the expert’s computer for taking notes
                during the review, no other recordable media or recordable devices, including
                without limitation sound recorders, computers, cellular telephones, peripheral
                equipment, cameras, CDs, DVDs, or drives of any kind, shall be permitted into
                the Source Code review room. Counsel for the Producing Party is not permitted
                to review any notes made by the Receiving Party. No copies or any portion of the
                Source Code may leave the Source Code review room except as otherwise
                provided herein. Further, no other written or electronic record of the Source Code
                is permitted except as otherwise provided herein;

        (k)     At least five (5) business days in advance of the date upon which the Receiving
                Party wishes to use the Source Code Computers, the Receiving Party shall
                identify the licensed software tools it wishes to have installed and available for
                use on the Source Code Computers, and provide, on a CDROM or other medium,
                a properly licensed copy of the software it requests to be installed. Any costs
                associated with acquiring licenses to requested software tools shall be borne by
                the Receiving Party. In the event that there are issues concerning the installation
                or use of such tool, the Parties, and their technical staff, shall meet and confer
                promptly to resolve such issues. The Parties agree that the following software
                tools are pre-approved for the purposes of this Action; however, no Party provides
                any warranty or representation about the functionality or compatibility of any of
                the following tools with the Source Code Computers. 4 To the extent other tools
                are requested, the Producing Party should not unreasonably withhold installation
                of such tools. If after meeting and conferring, the Parties cannot resolve an

        4
          The parties agree that the identified links and/or version numbers are for reference only,
 and will meet and confer if needed.



                                                 12
Case 2:19-cv-00066-JRG Document 56-1 Filed 07/29/19 Page 14 of 29 PageID #: 1211




             objection to a source code tool, the Producing Party shall move for a protective
             order within five (5) days:

                   SlickEdit (http://www.slickedit.com)
                   Understand (http://www.scitools.com)
                   Beyond Compare (http://www.scootersoftware.com)
                   Acrobat Reader (http://get.adobe.com/reader)
                   Eclipse (https://www.eclipse.org/downloads/packages/release/2019-
                    03/r/eclipse-ide-cc-developers)
                   Cygwin (http://www.cygwin.com)
                   Notepad++ (https://notepad-plus-plus.org/download/v7.4.2.html)
                   PowerGrep (http:///www.powergrep.com)
                   CLOC (https://sourceforge.net/projects/cloc/files/cloc/v1.64)
                   Microsoft Office (https://products.office.com/en-us/compare-all-
                    microsoft-office-products)
                   Xcode (https://developer.apple.com/xcode/)

       (l)   Printed copies of Source Code may be reviewed by persons or entities permitted
             to access “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY -
             SOURCE CODE” information at the offices of Outside Counsel of the receiving
             Party or the offices of the receiving Party’s Outside Consultants, but may not be
             removed from such offices, except that copies may be made for and used in Court
             filings and proceedings, expert reports, contentions, and depositions of persons or
             entities permitted to access “CONFIDENTIAL - OUTSIDE ATTORNEYS’
             EYES ONLY - SOURCE CODE” information of the Producing Party, provided
             that the Source Code Material is appropriately designated, restricted to those who
             are entitled to have access to them as specified herein, and, if filed with the
             Court, filed under seal in accordance with the Court’s rules, procedures and
             orders.

       (m)   The receiving Party shall maintain a log of all paper copies of the Source Code.
             The log shall include the names of the reviewers and/or recipients of paper copies
             along with dates and locations where the paper copies are stored. Upon
             completion of the litigation, the receiving Party shall provide a copy of this log to
             the producing Party. The receiving Party shall ensure that such outside counsel,
             consultants, or experts keep the printouts or photocopies in a secured locked area
             in the offices of such outside counsel, consultants, or expert. Such photocopies
             shall also be on light-colored or watermarked paper. The receiving Party may
             also temporarily keep the printouts or photocopies at: (i) the Court for any
             proceedings(s) relating to the Source Code Material, for the dates associated with
             the proceeding(s); (ii) the sites where any deposition(s) relating to the Source
             Code Material are taken, for the dates associated with the deposition(s); and (iii)
             any intermediate location reasonably necessary to transport the printouts or



                                              13
Case 2:19-cv-00066-JRG Document 56-1 Filed 07/29/19 Page 15 of 29 PageID #: 1212




              photocopies (e.g., a hotel prior to a Court proceeding or deposition). Copies of
              Source Code that are marked as deposition exhibits shall not be provided to the
              Court Reporter or attached to deposition transcripts; rather, the deposition record
              will identify the exhibit by its production numbers, unless otherwise agreed by
              the producing Party. All paper copies of Source Code brought to the deposition
              must be returned to the receiving Counsel following the deposition for secure
              transport back to the secured locked area in the offices of the receiving Counsel;
              and

       (n)    A producing Party’s Source Code Material may only be transported by the
              receiving Party at the direction of a person authorized under paragraph 10(e)
              above to another person authorized under paragraph 10(e) above, on paper via
              hand carry, Federal Express or other similarly reliable courier. Source Code
              Material may not be transported or transmitted electronically over a network of
              any kind, including a LAN, an intranet, or the Internet, except as with respect to
              the transmission of contentions, expert reports, sealed court filings, or any other
              document, which pursuant to the Court’s rules, procedures, or orders must be
              filed or served electronically, as set forth in paragraphs 10(f) and 10(j) above and
              is at all times subject to the transport restrictions set forth herein.

       (o)    In the case of any conflict between a provision of Paragraph 10 (regarding source
              code) and any other provision in this Order, the provision in Paragraph 10
              (regarding source code) shall govern.

 11.   Any attorney representing Plaintiffs, whether in-house or outside counsel, and any person

       associated with Plaintiffs and permitted to receive Defendant’s Protected Material that is

       designated     CONFIDENTIAL -             ATTORNEYS’          EYES       ONLY        and/or

       CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE

       (collectively “HIGHLY SENSITIVE MATERIAL”), who obtains, receives, or otherwise

       learns, in whole or in part, Defendant’s HIGHLY SENSITIVE MATERIAL under this

       Order shall not advise on, consult on, prepare, prosecute, supervise, or assist in the

       preparation or prosecution of any patent application, specifications, claims, and/or

       responses to office actions, or otherwise affect the scope of claims in patents or patent

       applications directed to inventions on baseband chips on behalf of Plaintiffs or its

       acquirer, successor, predecessor, or other affiliate for eighteen months after the date that




                                               14
Case 2:19-cv-00066-JRG Document 56-1 Filed 07/29/19 Page 16 of 29 PageID #: 1213




          the final, non-appealable judgment in the Action is entered on the docket. For the

          avoidance of doubt, nothing in this provision shall preclude any person (counsel or

          experts) who obtains, received, or otherwise learns, in whole or in part, the other Party’s

          DESIGNATED MATERIAL under this Order from participating in or representing it in

          reexamination proceedings, Post-Grant Review proceedings,5 Inter Partes Review

          proceedings, or Covered Business Method Review proceedings involving the patents-in-

          suit, provided they (1) do not rely upon or use, directly or indirectly, Defendant’s

          DESIGNATED MATERIAL in those proceedings and (2) do not advise on, consult on,

          prepare, draft, or edit any amendment to specifications or claims in those proceedings.

          Further, Plaintiffs’ counsel of record or experts in this litigation may not reveal

          Defendant’s DESIGNATED MATERIAL to any reexamination, inter partes review, or

          covered business method review counsel or agent.         To ensure compliance with the

          purpose of this provision, Plaintiffs’ counsel shall create an “Ethical Wall” between those

          persons with access to HIGHLY SENSITIVE MATERIAL and any individuals who, on

          behalf of the Party or its acquirer, successor, predecessor, or other affiliate, prepare,

          prosecute, supervise or assist in the preparation or prosecution of any patent application

          claims directed to inventions on baseband chipsets. These prohibitions are not intended

          to and shall not preclude counsel or experts from participating in proceedings on behalf

          of a Party challenging or defending the validity of any patent in this or other countries,

          including but not limited to, formulating reasons and arguing for patentability of any

          claims (including in Post-Grant Proceedings arguing any amendments that he or she did

          not participate in drafting).

 5
     Post-Grant proceedings is a broad term that includes reexamination, PGR, CBM, IPR, etc.



                                                  15
Case 2:19-cv-00066-JRG Document 56-1 Filed 07/29/19 Page 17 of 29 PageID #: 1214




 12.   Nothing in this Order shall require production of documents, information or other

       material that a Party contends is protected from disclosure by the attorney-client

       privilege, the work product doctrine, or other privilege, doctrine, or immunity.        If

       documents, information or other material subject to a claim of attorney-client privilege,

       work product doctrine, or other privilege, doctrine, or immunity is inadvertently or

       unintentionally produced, such production shall in no way prejudice or otherwise

       constitute a waiver of, or estoppel as to, any such privilege, doctrine, or immunity. Any

       Party that inadvertently or unintentionally produces documents, information or other

       material it reasonably believes are protected under the attorney-client privilege, work

       product doctrine, or other privilege, doctrine, or immunity may obtain the return of such

       documents, information or other material by promptly notifying the recipient(s) and

       providing a privilege log for the inadvertently or unintentionally produced documents,

       information or other material. The recipient(s) shall gather and return all copies of such

       documents, information or other material to the producing Party, except for any pages

       containing privileged or otherwise protected markings by the recipient(s), which pages

       shall instead be destroyed and certified as such to the producing Party.

 13.   There shall be no disclosure of any DESIGNATED MATERIAL by any person

       authorized to have access thereto to any person who is not authorized for such access

       under this Order. The Parties are hereby ORDERED to safeguard all such documents,

       information and material to protect against disclosure to any unauthorized persons or

       entities.

 14.   Absent consent from the Producing Party, Protected Material must be stored and

       maintained by a Receiving Party at a location in the United States and in a secure




                                               16
Case 2:19-cv-00066-JRG Document 56-1 Filed 07/29/19 Page 18 of 29 PageID #: 1215




       manner that ensures that access is limited to the persons authorized under this Order. To

       ensure compliance with applicable United States Export Administration Regulations,

       Protected Material may not be exported outside the United States or released to any

       foreign national (even if within the United States). For the avoidance of doubt, a

       permanent resident of the United States is not a “foreign national” for the purposes of

       this Protective Order.

 15.   If a receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

       Material to any person or in any circumstance not authorized under this Stipulated

       Protective Order, the receiving Party must immediately (a) notify in writing the

       Designating Party of the unauthorized disclosures, and provide all known, relevant

       information concerning the nature and circumstances of the disclosure; (b) use its best

       efforts to retrieve all unauthorized copies of the Protected Material and to ensure that no

       further or greater unauthorized disclosure and/or use thereof is made, including securing

       the agreement of the recipient(s) not to further disseminate the Protected Material in any

       form; (c) inform the person or persons to whom unauthorized disclosures were made of

       all the terms of this Order; and (d) request such person or persons to execute the

       “Acknowledgment and Agreement to Be Bound” that is attached hereto as Appendix A.

       Compliance with the foregoing shall not prevent the producing Party from seeking

       further relief from the Court. Unauthorized or inadvertent disclosure does not change the

       status of Discovery Material or waive the right to hold the disclosed document or

       information as Protected.

 16.   Nothing contained herein shall be construed to prejudice any Party’s right to use any

       DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided




                                               17
Case 2:19-cv-00066-JRG Document 56-1 Filed 07/29/19 Page 19 of 29 PageID #: 1216




       that the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible

       to have access to the DESIGNATED MATERIAL by virtue of his or her employment

       with the designating Party, (ii) identified in the DESIGNATED MATERIAL as an

       author, addressee, or copy recipient of such information, (iii) although not identified as

       an author, addressee, or copy recipient of such DESIGNATED MATERIAL, has, in the

       ordinary course of business, seen such DESIGNATED MATERIAL, (iv) a current or

       former officer, director or employee of the producing Party or a current or former officer,

       director or employee of a company affiliated with the producing Party; (v) counsel for a

       Party, including outside counsel and in-house counsel (subject to paragraphs 9 and 10 of

       this Order); (vi) a consultant, and/or expert retained for the purpose of this litigation and

       disclosed and approved pursuant to paragraphs 5(e), 30, and 31; (vii) court reporters and

       videographers; (viii) the Court; or (ix) other persons entitled hereunder to access to

       DESIGNATED MATERIAL. DESIGNATED MATERIAL shall not be disclosed to any

       other persons unless prior authorization is obtained from counsel representing the

       producing Party or from the Court. If a pretrial pleading filed with the Court, or an

       exhibit thereto, discloses or relies on confidential documents, information or material,

       such confidential portions shall be redacted to the extent necessary and the pleading or

       exhibit filed publicly with the Court.

 17.   Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

       deposition or hearing transcript, designate the deposition or hearing transcript or any

       portion thereof as “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEY’ EYES

       ONLY,” or “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE

       CODE” pursuant to this Order. Access to the deposition or hearing transcript so




                                                18
Case 2:19-cv-00066-JRG Document 56-1 Filed 07/29/19 Page 20 of 29 PageID #: 1217




       designated shall be limited in accordance with the terms of this Order. In the absence of

       any earlier designation being made, until expiration of the 30-day period, the entire

       deposition or hearing transcript shall be treated as “CONFIDENTIAL – ATTORNEY’

       EYES ONLY” for fourteen (14) days and then as “CONFIDENTIAL” for the remainder

       of the 30-day period.

 18.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal

       and shall remain under seal until further order of the Court. The filing Party shall be

       responsible for informing the Clerk of the Court that the filing should be sealed and for

       placing the legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER”

       above the caption and conspicuously on each page of the filing. Exhibits to a filing shall

       conform to the labeling requirements set forth in this Order.

 19.   The Order applies to pretrial discovery. Nothing in this Order shall be deemed to

       prevent the Parties from introducing any DESIGNATED MATERIAL into evidence at

       the trial of this Action, or from using any information contained in DESIGNATED

       MATERIAL at the trial of this Action, subject to any pretrial order issued by this Court.

       However, each of the parties reserves the right to request that the Court seal the

       courtroom or, if allowed by the Court, during the presentation of any testimony relating

       to or involving the use of any Protected Material.

 20.   A Party may request in writing to the other Party that the designation given to any

       DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does

       not agree to redesignation within ten (10) days of receipt of the written request, the

       requesting Party may apply to the Court for relief. Upon any such application to the

       Court, the burden shall be on the designating Party to show why its classification is




                                               19
Case 2:19-cv-00066-JRG Document 56-1 Filed 07/29/19 Page 21 of 29 PageID #: 1218




       proper. Such application shall be treated procedurally as a motion to compel pursuant to

       Federal Rules of Civil Procedure 37, subject to the Rule’s provisions relating to

       sanctions. In making such application, the requirements of the Federal Rules of Civil

       Procedure and the Local Rules of the Court shall be met.            Pending the Court’s

       determination of the application, the designation of the designating Party shall be

       maintained.

 21.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed in

       accordance with the terms of this Order shall be advised by counsel of the terms of this

       Order, shall be informed that he or she is subject to the terms and conditions of this

       Order, and shall sign an acknowledgment that he or she has received a copy of, has read,

       and has agreed to be bound by this Order. A copy of the acknowledgment form is

       attached as Appendix A.

 22.   Absent good cause, drafts of reports of testifying experts, and reports and other written

       materials, including drafts, of consulting experts, shall not be discoverable. Reports and

       materials exempt from discovery under this paragraph shall be treated as attorney work

       product for the purposes of this case and Protective Order. No conversations or

       communications between counsel and a testifying or consulting expert will be subject to

       discovery unless the conversations or communications are relied upon by such experts in

       formulating opinions that are presented in report or trial or deposition testimony in this

       case.

 23.   To the extent that any discovery is taken of persons who are not Parties to this Action

       (“Third Parties”) and in the event that such Third Parties contended the discovery sought

       involves trade secrets, confidential business information, or other proprietary




                                               20
Case 2:19-cv-00066-JRG Document 56-1 Filed 07/29/19 Page 22 of 29 PageID #: 1219




       information, then such Third Parties may designate material for protection under this

       Order.

 24.   Information originating with a Third Party and in a producing Party’s custody or control

       that a producing Party reasonably and in good faith believes is subject to a

       confidentiality   obligation   may    be     designated   by   a   producing   Party   as

       “CONFIDENTIAL,” “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or

       “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE CODE” and

       such Protected Information shall be subject to the restrictions on disclosure specified in

       this Order. The foregoing notwithstanding, if a Party has a good faith belief that the

       production of Discovery Material is objectionable on the grounds that the requested

       Discovery Material is subject to a Third-Party confidentiality obligation, the producing

       Party shall confer with the Third Party to resolve the confidentiality issue. Any Party to

       this Action intending to disclose Third-Party confidential information pursuant to this

       Order should first provide to such Third Party a copy of this Order and a description of

       information to be disclosed.

 25.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties may

       designate as “CONFIDENTIAL” or “CONFIDENTIAL - ATTORNEYS’ EYES

       ONLY” any documents, information or other material, in whole or in part, produced or

       given by such Third Parties. In the absence of any earlier designation, the Third Parties

       shall have ten (10) days after production of such documents, information or other

       materials to make such a designation. Until that time period lapses or until such a

       designation has been made, whichever occurs sooner, all documents, information or

       other material so produced or given shall be treated as “CONFIDENTIAL –




                                               21
Case 2:19-cv-00066-JRG Document 56-1 Filed 07/29/19 Page 23 of 29 PageID #: 1220




       ATTORNEY’ EYES ONLY” for three (3) days and then as “CONFIDENTIAL” for the

       remainder of the 10-day period.

 26.   Within thirty (30) days of final termination of this Action, including any appeals, all

       DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes,

       summaries, descriptions, and excerpts or extracts thereof (excluding excerpts or extracts

       incorporated into any privileged memoranda of the Parties and materials which have

       been admitted into evidence in this Action), shall at the producing Party’s election either

       be returned to the producing Party or be destroyed. If the election is not provided in

       writing to the receiving Party within five (5) days of final termination, then it shall be the

       receiving Party’s election. However, notwithstanding this requirement, Outside Counsel

       may retain DESIGNATED MATERIAL incorporated into court filings, pleadings,

       written discovery responses, and communications for archival purposes and are not

       required to delete information that may reside on their respective back-up systems;

       however, Outside Counsel agree that no Protected Material shall be retrieved from the

       electronic back-up systems or archives to be used as reference materials for business

       operations after conclusion of this litigation. The receiving Party shall verify the return

       or destruction by affidavit furnished to the producing Party, upon the producing Party’s

       request.

 27.   The failure to designate documents, information or material in accordance with this

       Order and the failure to object to a designation at a given time shall not preclude the

       filing of a motion at a later date seeking to impose such designation or challenging the

       propriety thereof.    The entry of this Order and/or the production of documents,

       information and material hereunder shall in no way constitute a waiver of any objection




                                                 22
Case 2:19-cv-00066-JRG Document 56-1 Filed 07/29/19 Page 24 of 29 PageID #: 1221




       to the furnishing thereof, all such objections being hereby preserved.

 28.   Any Party knowing or believing that any other Party is in violation of or intends to

       violate this Order and has raised the question of violation or potential violation with the

       opposing Party and has been unable to resolve the matter by agreement may move the

       Court for such relief as may be appropriate in the circumstances. Pending disposition of

       the motion by the Court, the Party alleged to be in violation of or intending to violate this

       Order shall discontinue the performance of and/or shall not undertake the further

       performance of any action alleged to constitute a violation of this Order.

 29.   Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed a

       publication of the documents, information and material (or the contents thereof)

       produced so as to void or make voidable whatever claim the Parties may have as to the

       proprietary and confidential nature of the documents, information or other material or its

       contents.

 30.   Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of

       any kind on the rights of each of the Parties to assert any applicable discovery or trial

       privilege.

 31.   Prior to disclosing any Protected Material to any person described in Paragraph 5(e)

       (referenced below as “Person”), the Party seeking to disclose such information shall

       provide the Producing Party with written notice that includes:

       (i) the name and current address of the Person;

       (ii) an up-to-date curriculum vitae of the Person;

       (iii) the present employer and title of the Person;




                                                 23
Case 2:19-cv-00066-JRG Document 56-1 Filed 07/29/19 Page 25 of 29 PageID #: 1222




       (iv) an identification of all of the Person’s past and current employment and consulting

            relationships in the past five (5) years, including direct relationships and

            relationships through entities owned or controlled by the Person, including but not

            limited to an identification of any individual or entity with or for whom the person is

            employed or to whom the person provides consulting services and a description of

            any job responsibilities or consulting services relating to product design,

            development, sales, marketing, pricing, patenting, or licensing;

       (v) an identification of all patents and pending patent applications on which the Person is

           named as an inventor, has been involved in prosecuting, or in which the Person has

           any ownership or pecuniary interest; and

       (vi) a list of the cases in which the Person has testified at deposition or trial within the last

            five (5) years.

                Further, the Party seeking to disclose Protected Material shall provide such other

       information regarding the Person’s professional activities reasonably requested by the

       Producing Party for it to evaluate whether good cause exists to object to the disclosure of

       Protected Material to the outside expert or consultant. Within seven (7) business days of

       receipt of the disclosure of the Person, the Producing Party or Parties may object in

       writing to the Person for good cause. In the absence of an objection at the end of the

       seven (7) business day period, the Person shall be deemed approved under this Protective

       Order.    There shall be no disclosure of Protected Material to the Person prior to

       expiration of this seven (7) business day period. If the Producing Party objects to

       disclosure to the Person within such seven (7) business day period, the Parties shall meet

       and confer via telephone or in person within five (5) business days following the




                                                  24
Case 2:19-cv-00066-JRG Document 56-1 Filed 07/29/19 Page 26 of 29 PageID #: 1223




       objection and attempt in good faith to resolve the dispute on an informal basis. If the

       dispute is not resolved, the Party objecting to the disclosure will have seven (7) business

       days from the date of the meet and confer to seek relief from the Court. If relief is not

       sought from the Court within that time, the objection shall be deemed withdrawn. If

       relief is sought, designated materials shall not be disclosed to the Person in question until

       the Court resolves the objection. Prior to receiving any Protected Material under this

       Order, the Person must execute a copy of the “UNDERTAKING OF EXPERTS OR

       CONSULTANTS REGARDING PROTECTIVE ORDER” (Appendix A hereto) and

       serve it on all Parties.

 32.   Legal Advice Based on Protected Material. Nothing in this Protective Order shall be

       construed to prevent counsel from advising their clients with respect to this case based in

       whole or in part upon Protected Materials, provided counsel does not disclose the

       Protected Material itself except as provided in this Order.

 33.   An initial failure to object to a Person under Paragraph 30 shall not preclude the non-

       objecting Party from later objecting to continued access by that Person for good cause.

       If an objection is made, the Parties shall meet and confer via telephone or in person

       within five (5) business days following the objection and attempt in good faith to resolve

       the dispute informally.     If the dispute is not resolved, the Party objecting to the

       disclosure will have seven (7) business days from the date of the meet and confer to seek

       relief from the Court. The designated Person may continue to have access to information

       while the objection is being resolved.

 34.   The United States District Court for the Eastern District of Texas is responsible for the

       interpretation and enforcement of this Agreed Protective Order. All disputes concerning




                                                25
Case 2:19-cv-00066-JRG Document 56-1 Filed 07/29/19 Page 27 of 29 PageID #: 1224




       DESIGNATED MATERIAL produced under the protection of this Agreed Protective

       Order shall be resolved by the United States District Court for the Eastern District of

       Texas.

 35.   Each of the Parties shall also retain the right to file a motion with the Court (a) to modify

       this Order to allow disclosure of DESIGNATED MATERIAL to additional persons or

       entities if reasonably necessary to prepare and present this Action and (b) to apply for

       additional protection of DESIGNATED MATERIAL.

       IT IS SO ORDERED.

       SIGNED this _________ day of _________, 2019.




                                                ________________________________________
                                                RODNEY GILSTRAP
                                                UNITED STATES CHIEF DISTRICT JUDGE




                                                26
Case 2:19-cv-00066-JRG Document 56-1 Filed 07/29/19 Page 28 of 29 PageID #: 1225




                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 OPTIS WIRELESS TECHNOLOGY, LLC,
 OPTIS CELLULAR TECHNOLOGY, LLC,                    Civil Action No. 2:19-CV-00066-JRG
 UNWIRED PLANET, LLC, UNWIRED
 PLANET INTERNATIONAL LIMITED,
 AND PANOPTIS PATENT                                Jury Trial Demanded
 MANAGEMENT, LLC,

                              Plaintiffs,

       v.

 APPLE INC.,

                              Defendant.



                               APPENDIX A
            UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                           PROTECTIVE ORDER
       I, ___________________________________________, declare that:

 1.    My address is _________________________________________________________.

       My current employer is _________________________________________________.

       My current occupation is ________________________________________________.

 2.    I have received a copy of the Protective Order in this action. I have carefully read and

       understand the provisions of the Protective Order.

 3.    I will comply with all of the provisions of the Protective Order. I will hold in confidence,

       will not disclose to anyone not qualified under the Protective Order, and will use only for

       purposes of this action any information designated as “CONFIDENTIAL,”

       “CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or “CONFIDENTIAL - OUTSIDE



                                                1
Case 2:19-cv-00066-JRG Document 56-1 Filed 07/29/19 Page 29 of 29 PageID #: 1226




       ATTORNEYS’ EYES ONLY - SOURCE CODE” that is disclosed to me.

 4.    I understand that signing this Acknowledgment and Agreement to be Bound does not

       authorize me to view Protective Material I am not otherwise authorized to view pursuant

       to the terms of the Protective Order.

 5.    Promptly upon termination of these actions, I will return all documents and things

       designated as “CONFIDENTIAL,” “CONFIDENTIAL - ATTORNEYS’ EYES

       ONLY,” or “CONFIDENTIAL - OUTSIDE ATTORNEYS’ EYES ONLY - SOURCE

       CODE” that came into my possession, and all documents and things that I have prepared

       relating thereto, to the outside counsel for the party by whom I am employed.

 6.    I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

       Protective Order in this action.

       I declare under penalty of perjury that the foregoing is true and correct.

 Signature ________________________________________

 Date ____________________________________________




                                                 2
